Appeals by the defendant from four judgments of the Supreme Court, Queens County (Grosso, J.), all rendered March 4, 2003, each convicting him of robbery in the third degree, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s waiver of the right to appeal is unenforceable, since it cannot be determined on the record whether it was made knowingly, intelligently, and voluntarily (see People v *607DeSimone, 80 NY2d 273 [1992]; People v Boustani, 300 AD2d 313 [2002]).
However, we reject the defendant’s contention that the sentences imposed were excessive. The defendant was aware of the enhanced sentence he would receive if he violated the terms of the plea agreements (see People v Walters, 273 AD2d 418 [2000]). S. Miller, J.P., Luciano, Adams and Townes, JJ., concur.